1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2,6,11,13,16,21,23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claim 2, line 2, there is no antecedent basis for “the time-varying signals”;
In claim 6, line 2, there is no antecedent basis for “the digitization device”;
In claim 11, line 5, the phrase “in particular” is not a positive limitation; perhaps applicant intends to delete it;
In claim 16, line 19, the phrase “in particular” is not a positive limitation; perhaps applicant intends to delete it;
In claim 21, line 3, there is no antecedent basis for “the at least one magnetic position marker”; line 6, there is no antecedent basis for “the at least one sensing member”;
In claim 21, line 16, the phrase “in particular” is not a positive limitation; perhaps applicant intends to delete it;
In claim 23, the phrase “they are take into account in an evaluation” is not properly written;


In claim 23, the phrase “at least one of echo signal” should be ---the at least one echo signals--- as they are already defined in claim 22;
In claim 25, line 2, the phrase “a magnetostrictive sensor apparatus” should be ---the magnetostrictive sensor apparatus---; line 6, the phrase “a detector coil device” should be ---the detector coil device---; line 8, “a time profile” should be ---the time profile--- as they are already defined in claim 17.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-9,15-18,21-23,25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari et al. (EP 1 691 173 B1).
As to claims 1,7,17,25, Ferrari discloses magnetostrictive sensor apparatus an method comprising at least one magnetic position marker e.g. 30; at least one sensing member with a waveguide e.g. 4 to which the at least one magnetic position marker 30 is contactlessly coupled; a detector coil e.g. 40 device which is associated with the at least one sensing member 4; a data processing device which determines a time profile with a shape over time of signals of the detector coil device, wherein a recording of the time profile is provided; and an analysis device which analyzes the time profile (see 35 in fig. 5. See Fig. 6 also). Note that the basic function of the magnetostrictive sensing apparatus is to provide a time profile i.e. signal shape over time and the position of the magnet is determined from the output signals. The processing circuit inherently has a storage to process the data. The method claims recited for using the apparatus in claims 17 are an inherent use of the apparatus of Ferrari and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Ferrari operates in the functional manner claimed by applicant. See MPEP 2112.02(I).


    PNG
    media_image1.png
    422
    778
    media_image1.png
    Greyscale


As to claim 2, Ferrari discloses magnetostrictive sensor apparatus as described above wherein the time-varying signals of the detector coil device are voltage signals (see e.g. Vb in figs. 5-6).
As to claims 3,18, Ferrari discloses magnetostrictive sensor apparatus as described above wherein a digitization device for signals of the detector coil device is provided (see 35 in fig. 5; 35 is a digital structure).
As to claim 6, Ferrari discloses magnetostrictive sensor apparatus as described above wherein the digitization device comprises an analog-to-digital converter (see 35 in fig. 5; 35 inherently has analog to digital converter as coil provides analog signal and 35 is a digital structure).
As to claim 8, Ferrari discloses magnetostrictive sensor apparatus as described above comprising a control device e.g. 1 controlling an initiation of start impulses for triggering a measurement, and which is signal-operatively coupled to at least one of (i) the data processing device, (ii) a storage device, and (iii) the analysis device (fig. 5).

As to claim 9, Ferrari discloses magnetostrictive sensor apparatus as described above comprising an analog branch e.g. Vb and a digital branch e.g. 35, wherein, in the analog branch, first analog signals of the detector coil device are provided and, in the digital branch, digital signals are provided which are processed or become processed by means of the data processing device (see fig. 5; analog branch is considered between the coil and the processing circuit while digital branch is considered a branch including or after the amplifier e.g. 35).
As to claim 15, Ferrari discloses magnetostrictive sensor apparatus as described above wherein the at least one magnetic position marker is or comprises at least one of the following: a permanent magnet, wherein, in the case of a plurality of permanent magnets, they are spaced apart; an electromagnet; a writable magnet device; a magnetic device provided with at least one magnetically coded track; a magnetically segmented device (see e.g. 30 which is a permanent magnet). 
As to claims 16,21, Ferrari discloses magnetostrictive sensor apparatus as described above wherein the analysis device comprises at least one subunit for at least one of analyzing and determining and using at least one of the following: an alignment of the at least one magnetic position marker; a rotational position of the at least one magnetic position marker; a position of the at least one magnetic position marker in a direction along the at least one sensing member; a position of the at least one magnetic position marker in a direction transverse to the at least one sensing member; a teaching of a time profile of at least one of a target signal and an echo signal as a pattern signal; a pattern recognition for the time profile of the signals of the detector coil device; an interpolation for signals of the detector coil device for determining a crossing at a certain signal value; an echo determination for signals of the detector coil device; a simulation of at least one of echoes and interference signals; a temperature determination at the waveguide; a monitoring of the sensor apparatus, in particular with regard to at least one of its function and relevant function parameters; a diagnosis of the sensor apparatus; a noise compensation; a compensation with regard to transient signals; a quality evaluation of measuring signals; a classification of targets (see fig. 5; paras 0004-0011).
As to claims 22-23, Ferrari discloses an apparatus and a method as described above wherein at least one of echo signals and interference signals are determined during the analysis (see fig. 6). Echo signals are used in determining the position of the magnet.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al.
As to claims 4-5,19-20, Ferrari discloses magnetostrictive sensor apparatus as described above. Ferrari does not explicitly disclose the digitization rate. Ferrari discloses a digital structure 35 as shown in fig. 5. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to modify the device of Ferrari to adjust the digitization rate depending on the applicability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. in view of Zern et al. (2013/0181700).
As to claim 14, Ferrari discloses magnetostrictive sensor apparatus as described above. Ferrari fails to show the use of the shield. Zern is cited to show this well-known feature. Zern teaches to use the shield 142 in e.g. fig. 3. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Ferrari to use a shield as taught by Zern to minimize the crosstalk (see para 0054).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	Claims 10-13,24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a magnetostrictive sensor apparatus or method wherein the digital branch comprises a digital-to-analog converter which provides second analog signals, and wherein a comparison device for first analog signals and second analog signals is provided.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Muniraju et al. (US 7,515,019) discloses a position sensor with a signal processing circuit with digital and analog signals (e.g. fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/JAY PATIDAR/
Primary Examiner, Art Unit 2858